Title: From John Adams to James Searle, 18 June 1789
From: Adams, John
To: Searle, James



Dear Sir—
New York June 18th. 1789—

I have received your Letter of the 10th. and in answer to your question, I have no scruple to say, that on your arrival in Holland you appeared to me to take as effectual measures as any man could then have taken to obtain a loan to the State of Pensylvania. But that such was the situation of affairs, that it was next to Impossible to obtain any considerable Loan for the United States Jointly or severally. I could take up your time for an hour in relating the mortifications suffered by myself in many ineffectual attempts in behalf of the United States—the invariable answer to me was nothing can be done till the States General have acknowledged your Independence in consequence of which, I most earnestly endeavoured to impress upon Congress in all my dispatches the Policy and neccessity of sending a minister to that Republic. and it was not till a full Power was sent by Congress and acknowledged by their High Mightinesses that I was able to obtain money for the United States—Till then I could persuade nobody to undertake to open a Loan, except Mr. DeNeufville and all the effect of His efforts and my own were 4000 Guilders obtained by him and 3000 by myself—I never heard or suspected any neglect of the interests of your constituents, or any dishonour brought upon them by your Conduct—You did me the honor to consult me very frequently upon the Business of your mission according to your instructions. but it was not in my Power to give you better advice than I gave myself or could procure from others: and it all proved ineffectual in my own Case as well as yours—
I have the honor to be with much esteem Sir / Your most obedient & most Humble Servant
John Adams